Citation Nr: 1632143	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  14-41 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a psychiatric disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a left varicocele.  

REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1971, to include service in the Republic of Vietnam.  These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regarding each of the claims on appeal, remand is required to attempt to obtain private and federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2015).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  It also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  In a 2013 notice of disagreement, the Veteran's representative noted that the Veteran reported treatment at Grissom Air Force Base in Peru, Indiana shortly after service discharge and treatment at the New Orleans Medical Center beginning in 1975.  It does not appear any records were solicited from these facilities for the appropriate time periods.  He also noted that the Veteran was going to seek treatment at a Vet Center.  In a July 2013 submission, the Veteran provided authorization to obtain private records from the Ochsner Medical Center.  No action appears to have been taken.  In a February 2015 submission, the Veteran notified VA that he had his doctor's middle name wrong and that his private doctor had never received notice of a request from VA.  No action was taken on this information.  These records must be obtained.

Regarding the psychiatric claims, the Veteran was afforded a VA examination in May 2012.  Once additional records are obtained, a new examination and addendum opinion must be obtained.  

Regarding the Veteran's gastrointestinal disorder, the Veteran is claiming it is secondary to a psychiatric disorder.  Because that issue is being remand, these claims are inextricably intertwined.  Accordingly, adjudication of that matter will be deferred until further development of the inextricably intertwined issue is completed.  Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (noting that remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Remand is necessary to provide an examination for the Veteran's low back and right shoulder claims.  In his August 2012 claim, the Veteran contended he has low back and right shoulder disabilities as a result of injuries sustained during his military service.  The Veteran contends he continues to have back and shoulder problems since his service.  The Veteran's service treatment records (STRs) show medical treatment in June 1952 for recurrent episodes of pain deep in his right shoulder that had been ongoing for two to three years.  1955 STRs also show shoulder pain and a negative x-ray.  The records also document treatment for a back strain in October 1966.  A June 1965 STR noted a contusion of the soft tissue in the presacral area.  

The Veteran was scheduled to appear for back and shoulder examinations in January 2013 at the VA Medical Center in New Orleans, LA.  According to the Veteran's representative in a July 2016 correspondence, the Veteran lived in Baton Rouge, LA, at that time but his wife was handling some of his affairs.  The representative's case manager had apparently contacted the Veteran's wife in order to arrange for her to call VA in order to reschedule the Veteran's examinations.  This was apparently not done.  Eventually, the Veteran moved to North Carolina and the Veteran's representative requested that the examinations be rescheduled for this area.  The Board finds that the Veteran has provided good cause to reschedule the examination. 38 C.F.R. § 3.655(a) (2015).  Therefore, a remand is warranted to obtain VA examinations for the Veteran's claims of entitlement to service connection for low back and right shoulder disabilities.  

Regarding the Veteran's claim for service connection for hypertension, remand is required for an examination.  The Veteran was not afforded an examination for his claim of entitlement to service connection for hypertension.  The Board finds that an opinion is needed that addresses the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010, that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange:  Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  The Veteran served on active duty in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015).  Hence, on remand, an examination must be conducted in order to address this evidence.  

In addition to a medical opinion that addresses any connection between the Veteran's Agent Orange exposure during his Vietnam service and his hypertension, the Board finds that a medical opinion is necessary to address his claim on a direct theory of entitlement.  As noted by the Veteran's representative in the August 2012 notice of disagreement, the Veteran had elevated blood pressure readings during his active service.  The Veteran presently has hypertension, and his service treatment records show elevated blood pressure readings.  He specifically claims that his hypertension is directly related to his active duty.  Therefore, the medical opinion for the Veteran's hypertension claim must also address whether the Veteran's hypertension is related to periods of elevated blood pressure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79.    

Regarding the claim of entitlement to service connection for erectile dysfunction, remand is required as it is inextricably intertwined with the hypertension claim.  VA provided the Veteran an examination for this claim in January 2013.  The examiner opined that the erectile dysfunction was less likely than not related to his military service, but was as likely as not attributable to the Veteran's hypertension and medications.  The Veteran's claim of entitlement to hypertension is being remanded in the instant decision.  In light of the January 2013 opinion, the Board finds that the erectile dysfunction claim is inextricably intertwined with the issue of entitlement to service connection for hypertension.  Accordingly, adjudication of that matter will be deferred until further development of the inextricably intertwined issue is completed.  Gurley, 528 F.3d 1322; Harris, 1 Vet. App. at 183.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center, including any records dated from 1975 on from the New Orleans Medical Center, and the Grissom Air Force Base facility, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Request that the Veteran provided authorizations for any records from the Ochsner Medical Center, for Dr. Moore, and for the Vet Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner must elicit from the Veteran a full history of his back symptoms.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide a diagnosis of any back disorder the Veteran has had since he filed his claim in August 2012.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder had its onset in, or is otherwise caused by active military service.  The examiner must specifically address the STRs that document treatment of a low back strain in 1966 and contusion of the sacral are in 1965 and the Veteran's lay statements.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner must elicit from the Veteran a full history of his back symptoms.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide a diagnosis of each right shoulder disorder the Veteran has had since he filed his claim in August 2012.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right shoulder disorder had its onset tin, or is otherwise related to, active service.  The examiner must specifically address June 1952 and 1955 service treatment records that document recurrent episodes of right shoulder pain that had been affecting the Veteran for the previous two to three years and the Veteran's lay statements.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during military service or is otherwise related to such service.

The examiner must specifically discuss the Veteran's in-service blood pressure readings of 150/110 and 140/100 in July 1963, 132/86 in January 1971.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to Agent Orange exposure during service.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the existence and etiology of any psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether there are any currently diagnosed psychiatric disorders, to include PTSD.

Second, if there are any currently diagnosed non-PTSD psychiatric disorders, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or was otherwise related to, active service.  

Third, if PTSD is diagnosed, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The rationale for all opinions expressed must be provided.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether additional examinations shall be ordered, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




